Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. [hereinafter Natarajan] PG Pub US 2019/0034105A1 in view of Chen et al. [hereinafter Chen] PG Pub US 2019/0347037 A1 further in view of Liu et al. [hereinafter Liu] PG Pub US 2012/0023388 A1.

Regarding claims 1, 8, & 15 Natarajan discloses:
the memory storage device comprising a rewritable non-volatile memory module (flash memory [0009]), the rewritable non-volatile memory module comprising a plurality of physical units (flash memory is comprised of blocks [0010]), each of the plurality of physical units comprising a plurality of physical programming units (blocks in flash memory are comprised of pages [0010]), each of the physical programming units corresponding to one of a plurality of word lines and one of a plurality of memory planes (word lines are used to program pages of flash memory [0009]), 
receiving a write command and data corresponding to the write command from a host system (a host commands an SSD to write a number of page [0011]); 
organizing the write data into a plurality of sub-data strings according to a size of the physical programming unit (a page is generally the smallest unit at cells can be written or “programmed”. Thus, for instance, if a host commands an SSD to write a number of pages, multiple ones of the pages may be programmed within a same storage block by activating a single word line [0011)
(the exemplary SSD sequentially programs incoming pages to same storage block and word line (WL) locations across different planes and different memory chips [0021]).
It is noted that Natarajan failed to explicitly disclose:
performing a logic operation on a first sub-data string and a second sub-data string among the sub-data strings to generate parity information
the data protection method comprising: setting a plurality of disk array tags corresponding to the plurality of word lines connected to the plurality of memory planes, wherein the plurality of disk array tags corresponding to one of the plurality of word lines connected to one of the plurality of memory planes are at least partially identical to the plurality of disk array tags corresponding to another one of the plurality of word lines connected to another one of the plurality of memory planes.
However, Chen discloses:
the data protection method comprising: setting a plurality of disk array tags (metadata/spare area) corresponding to the plurality of word lines connected to the plurality of memory planes (the pages on different planes of each small block are grouped by the memory controller 104 to form a number of big pages according to a page or plane orientation  [0032] and Fig. 3A & 3B show an example of metadata/spare area associated with big pages), 
wherein one of the disk array tags corresponding to one of the plurality of word lines connected to one of the plurality of memory planes where the first sub-data string stores is identical to another one of the disk array tags corresponding to one of the (Fig. 3A & 3B show multiple examples of identical tags, such as BP8-BP11 having the “C” tag).
wherein the plurality of disk array tags corresponding to one of the plurality of word lines connected to one of the plurality of memory planes are at least partially identical to the plurality of disk array tags corresponding to another one of the plurality of word lines connected to another one of the plurality of memory planes (Fig. 3A & 3B show multiple examples of identical tags, such as BP8-BP11 having the “C” tag).
The systems of Natarajan and Chen are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “three dimensional flash memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Natarajan and Chen since this would enable the pages of Natarajan to store metadata tags corresponding to each wordline. This system would “effectively use the data storage space of the data storage apparatus [0009].” 
It is noted that neither Natarajan nor Chen explicitly disclose:
performing a logic operation on a first sub-data string and a second sub-data string among the sub-data strings to generate parity information
calculating parity information according to the data, wherein the data stored in the plurality of word lines connected to the plurality of memory planes set corresponding, to a same one of the plurality of disk array tags is used to calculate a same one of the parity information.

performing a logic operation on a first sub-data string and a second sub-data string among the sub-data strings to generate parity information (a pre-parity unit configured to receive an address, and calculate and output a pre-parity bit calculated from all bits of the address [0006])
The systems of Natarajan, Chen, and Liu are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Natarajan, Chen, and Liu since this would enable the system of Natarajan calculate a parity bit based on array tags. This system would “improve performance by storing data so that future requests for that data can be served faster [0002].”
NOTE:
The limitation of “wherein the plurality of disk array tags… are at least partially identical to the plurality of disk array tags corresponding to another one of the plurality of word lines connected to another one of the plurality of memory planes” is disclosed by the limitation that the disk arrays are “identical.” Since in order for a tag to be identical it is required that it is “at least partially identical.” The examiner suggests amending the limitation to claim that the tags are “only partially identical.”

Regarding claims 2, 9, & 16, Natarajan discloses:
(Plane_0, Fig. 1a) and a second plane (Plane_1, Fig. 1a), wherein the first plane is connected to a first word line (intersection of Plane_1 and WL_0, Fig. 1a) and a second word line (intersection of Plane_1 and WL_M-1, Fig. 1a) in the plurality of word lines (WL_0 … WLM-1, Fig. 1a), and the second plane (Plane_1, Fig. 1a) is connected to the first word line (intersection of Plane_M-1 and WL_0, Fig. 1a) and the second word line (intersection of Plane_M-1 and WL_1, Fig. 1a). 
wherein the first word line is connected to the first plane and corresponding to a plurality of first disk array tags (intersection of Plane_1 and WL_0, Fig. 1a), and the second word line is connected to the second plane and corresponding to a plurality of second disk array tags (intersection of Plane_M-1 and WL_1, Fig. 1a).
It is noted that Natarajan failed to explicitly disclose:
wherein the first word line is connected to the first plane and corresponding to a plurality of first disk array tags, and the second word line is connected to the second plane and corresponding to a plurality of second disk array tags, wherein the plurality of first disk array tags are at least partially identical to the plurality of second disk array tags.
However, Chen discloses:
wherein the first word line is connected to the first plane and corresponding to a plurality of first disk array tags, and the second word line is connected to the second plane and corresponding to a plurality of second disk array tags (each word line can control more than one page. A page includes, for example, 16768B data storage space, and can be divided into a 16 KB data area and 384B spare areas…The spare area can store the metadata of data), wherein the plurality of first disk array tags are at least partially identical to the plurality of second disk array tags(Fig. 3A & 3B show multiple examples of identical tags, such as BP8-BP11 having the “C” tag).

Regarding claims 3, 10, & 17, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15, Chen also discloses:
wherein the plurality of disk array tags corresponding to different ones of the plurality of word lines connected to a same one of the plurality of memory planes are different (Fig 3A shows BP1 (A) and BP2 (B) are different).

Regarding claims 4, 11, & 18, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15, Chen also discloses:
wherein the plurality of disk array tags corresponding to a same one of the plurality of word lines connected to different ones of the plurality of memory planes are different (Fig 3A shows BP3, BP4, & BP5 (C) are the same).

Regarding claims 5, 12, & 19, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15, Chen also discloses:
wherein the step of setting the plurality of disk array tags corresponding to the plurality of word lines connected to the plurality of memory planes comprises: setting the plurality of disk array tags corresponding to the plurality of memory planes and the plurality of physical programming units (the pages on different planes of each small block are grouped by the memory controller 104 to form a number of big pages according to a page or plane orientation  [0032] and Fig. 3A & 3B show an example of metadata/spare area associated with big pages).

Claims 6, 7, 13, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Chen, further in view Liu et al. [hereinafter Liu] PG Pub US 2012/0023388 A1 further in view of Liu et al. [hereinafter Liu 568] PG Pub US 2019/0163568 A1.

Regarding claims 6, 13, & 20, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15, Chen also discloses:
wherein the method further comprises: generating parity information according to the data, and setting the disk array tag corresponding to the parity information (some data of the mapping information table #B are stored to the big pages BP9˜BP10. Since the last valid big page is the big page BP9 whose page number is 1, the memory controller 104 determines that the mapping information table #B is not completely stored. Since the mapping information table is not completely stored, preferably, the memory controller 104 can activate or enable an error processing mechanism. For example, a mapping information table re-build procedure can be activated to rebuild the mapping information table #B. Since the error processing mechanism is known to the person skilled in the art, the details are not repeated here [0039].
It is noted that neither Natarajan nor Chen explicitly disclose the error processing mechanism. However, Liu 568 discloses an error processing mechanism (a corresponding data tag is associated with each of the data groups 302, 304, 306, and 308, and a corresponding parity tag is associated with the parity group 310 [0020]).
The systems of Natarajan, Chen, Liu, and Liu 568 are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Natarajan, Chen, Liu, and Liu 568 since this would allow the pages of Natarajan to contain the tags of Chen with the parity bits of Liu 568. This system would improve the systems reliability. 

Regarding claims 7 & 14, the limitations of these claims have been noted in the rejection of claims 6 & 13, the combination of Natarajan, Chen, Liu, and Liu 568 also discloses:
wherein the step of setting the disk array tag corresponding to the parity information comprises: setting the disk array tags corresponding to the parity information to be corresponding to the plurality of memory planes and the plurality of physical programming units written with the data for calculating the parity information (some data of the mapping information table #B are stored to the big pages BP9˜BP10. Since the last valid big page is the big page BP9 whose page number is 1, the memory controller 104 determines that the mapping information table #B is not completely stored. Since the mapping information table is not completely stored, preferably, the memory controller 104 can activate or enable an error processing mechanism. For example, a mapping information table re-build procedure can be activated to rebuild the mapping information table #B. Since the error processing mechanism is known to the person skilled in the art, the details are not repeated here [0039].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133